         Case 2:15-cv-00180-PLD Document 123 Filed 07/15/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



CHRISTOPHER MIELO and SARAH                          Civil Action No. 2:15-CV-180
HEINZL, individually and on behalf of all
others similarly situated,

                       Plaintiffs,

       v.

STEAK ‘N SHAKE OPERATIONS, INC.

                       Defendant.



                                     NOTICE OF SETTLEMENT

       COMES NOW Plaintiff Sarah Heinzl, by and through her undersigned counsel, and

hereby advises this Honorable Court she has reached an agreement in principle with Defendant

Steak ‘N Shake Operations, Inc. that will involve the dismissal with prejudice of her claims in

the above-captioned matter. The parties are finalizing settlement documents and expect to file

dismissal papers as to Plaintiff Sarah Heinzl only within thirty (30) days.

Dated: July 15, 2019

                                                      By: /s/ Benjamin J. Sweet
                                                      Benjamin J. Sweet
                                                      THE SWEET LAW FIRM, P.C.
                                                      186 Mohawk Drive
                                                      Pittsburgh, PA 15228
                                                      Telephone: (412) 742-0631

                                                      Counsel for Plaintiffs
         Case 2:15-cv-00180-PLD Document 123 Filed 07/15/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on the 15th day of July, 2019, the foregoing document was electronically

filed through the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.



                                              /s/ Benjamin J. Sweet
                                             Benjamin J .Sweet, Esq.




                                                -2-
